Citation Nr: 0019456	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to July 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a higher rating 
for the veteran's service-connected PTSD-which, at the time, 
was rated as 30 percent disabling.  But in August 1999, 
during the pendency of the appeal, the RO increased the 
rating to 50 percent.  The veteran has since continued with 
his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  A claim for an increased rating for the PTSD was received 
on May 19, 1993.

2.  The rating criteria in effect prior to November 7, 1996, 
are more favorable to the veteran's appeal for a higher 
rating for his PTSD.

3.  The veteran is demonstrably unable to obtain or retain 
employment due to the severity of his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent rating for the PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.132, Diagnostic Code 9411 (rating criteria in effect prior 
to November 7, 1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) are unremarkable 
for evidence of complaints (symptoms, etc.), treatment or 
diagnoses suggesting that he was suffering from mental 
illness while on active duty in the military.

VA records show that the veteran initially was diagnosed with 
PTSD in September 1992.  He subsequently began receiving 
ongoing treatment for it.

A VA examination in December 1992 noted a diagnosis of PTSD.

In April 1993, the RO granted service connection for the PTSD 
and assigned a 30 percent rating.

A claim for a higher rating for the PTSD was received on May 
19, 1993.

VA treatment records dated in May 1993 noted that there 
recently had been a major exacerbation of the PTSD symptoms-
resulting in the veteran being suspended from his job.  And 
records show that he continued to receive ongoing treatment 
for the condition.

Social Security records, signed by Norman F. Quirion, Ph.D., 
and dated in September 1993, indicate the veteran was 
incapable of gainful employment at that time and for the 
determinable future.

Other VA records show the veteran continued to receive 
ongoing treatment for his PTSD throughout 1994, 1995, 1996, 
and during the beginning of 1997.

A VA examination in September 1997 noted a diagnosis of 
chronic PTSD, and the veteran was found to be unemployable.

VA records dated in April 1998 noted the PTSD symptoms 
rendered the veteran incapable of establishing and 
maintaining gainful employment.  It also was indicated that 
his previous job termination was directly attributable to the 
exacerbation of his PTSD symptomatology.  Other VA records 
show that he continued to receive ongoing treatment for the 
PTSD during 1998 and 1999.

A VA treatment record dated in January 1999 noted that the 
veteran's PTSD symptoms were of such severity that he was 
unemployable.  Also, the prognosis for any meaningful 
improvement that would allow him to return to work was stated 
to be extremely poor.

A VA examination in April 1999 again noted a diagnosis of 
chronic PTSD, which reportedly contributed to the veteran 
being totally disabled.  Records show that he has continued 
to be treated for the PTSD during the months since.

In August 1999, the RO increased the rating for the PTSD to 
50 percent.

Analysis

Generally speaking, a mere allegation of increased disability 
is sufficient to establish a well-grounded claim when the 
veteran is seeking a higher rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board therefore finds 
that the veteran's claim in this appeal is well grounded.  
And there is no indication of additional evidence, not 
already of record, that would be pertinent to resolving the 
appeal.  Therefore, the Board has no further duty to assist 
the veteran in developing his claim.  38 U.S.C.A. § 5107.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.

The Board further notes that in cases where, as here, the 
governing laws and regulations for evaluating the severity of 
the PTSD have changed during the pendency of the appeal (on 
November 7, 1996)), the veteran is entitled to have the 
criteria that are most favorable to his claim applied-absent 
a contrary intent of Congress or the Secretary of VA.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board recognizes that the RO has evaluated the veteran's 
PTSD under both the former and revised rating criteria that 
became effective on November 7, 1996.  However, because the 
Board has found that the veteran's claim for an increased 
rating has been pending since May 19, 1993, only the rating 
criteria that were in effect prior to November 7, 1996, may 
be used to evaluate the severity of his disability prior to 
that date.  38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (1999).  But this is of no consequence in this case 
because the Board finds that the former rating criteria are 
more favorable to his appeal for a rating higher than 
50 percent, so the Board need only consider the old criteria 
in increasing the rating.  See VAOGCPREC 3-2000 (April 10, 
2000).

Rating criteria in effect prior to November 7, 1996

A 100 percent rating was warranted when:  (1) the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or (2) there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, or (3) the veteran was 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, and there were psychoneurotic symptoms 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating was 
warranted when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The term "definite" was defined as impairment 
that was distinct, unambiguous, and moderately large in 
degree.  See VAOPGCPREC 9-93 (Nov. 9, 1993); Hood v. Brown, 4 
Vet. App. 301 (1993).

Applying the above rating criteria to the medical and other 
evidence of record clearly indicates the veteran is 
unemployable due to the severity of his PTSD.  And as a 
consequence, he is entitled to a 100 percent rating for it 
under the old criteria, and has been since May 19, 1993, when 
he requested a higher rating.  Several of his doctors have 
confirmed this, as have others who have examined him on 
various occasions for compensation purposes.  But it is 
especially significant that he was terminated from a long-
standing job in 1993 due to a major exacerbation of his PTSD 
symptoms, and a VA treatment record dated in April 1998 
indicates that the termination was directly attributable to 
his PTSD, and not to other factors.  There also is other 
medical evidence of record indicating that he has continued 
to be unemployable since that dismissal, as was noted by his 
doctors in September 1993, September 1997, April 1998, and 
even as recently as January 1999.  So he unquestionably 
cannot work.  The records further show that he has been 
receiving ongoing treatment for his PTSD-virtually 
uninterrupted since the initial diagnosis of the disorder 
several years ago, in 1992.  Thus, considering this evidence 
in the aggregate, there is a basis for assigning a 100 
percent rating for the PTSD, due to the veteran's 
unemployability, under the former rating criteria that were 
in effect prior to November 7, 1996.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  And, as alluded to earlier, 
because the Board is assigning a 100 percent rating under the 
old criteria, there is no need to discuss the merits of his 
claim under the revised criteria.


ORDER

An increased rating of 100 percent is granted for the 
veteran's PTSD, subject to the laws and regulations governing 
the payment of VA monetary benefits.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

